Appeal from a judgment of the County Court of Broome County (Cawley, J.), rendered March 5, 2010, convicting defendant upon his plea of guilty of the crimes of attempted assault in the second degree and resisting arrest.
In satisfaction of a five-count indictment, defendant pleaded guilty to attempted assault in the second degree and resisting arrest and was sentenced as a second felony offender to an agreed-upon aggregate prison term of 2 to 4 years. Defendant appeals, solely contesting the severity of his sentence. Because defendant received the sentence for which he bargained, and based on the nature of the offenses committed, the fact that he was on parole at the time and his history of violent crimes, we can see no extraordinary circumstances or abuse of discretion that would warrant a reduction of defendant’s sentence (see CPL 470.15 [6] [b]; People v Evans, 81 AD3d 1040, 1041-1042 [2011]; People v Andrews, 78 AD3d 1229, 1233 [2010], lv denied 16 NY3d 827 [2011]).
Rose, J.P., Lahtinen, McCarthy, Garry and Egan Jr., JJ., concur. Ordered that the judgment is affirmed.